- Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered November 12, 2004, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. This waiver was contained in a written plea agreement, and the court made an inquiry of defendant that was sufficient to establish that he read, understood, and agreed to every aspect of that agreement (see People v Calvi, 89 NY2d 868, 871 [1996]). Accordingly, this waiver forecloses defendant’s excessive sentence claim (People v Callahan, 80 NY2d 273, 285 [1992]). In any event, were we to find that defendant did not validly waive his right to appeal, we would perceive no basis for reducing his sentence. Concur—Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.